FILED
                           NOT FOR PUBLICATION                              DEC 09 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WON HO PARK,                                     No. 07-55522

             Petitioner - Appellant,             D.C. No. CV-06-05414-SVW

  v.
                                                 MEMORANDUM *
MICHAEL CHERTOFF, Director of
Homeland Security,

             Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                          Submitted December 7, 2009 **
                              Pasadena, California

Before: HALL, THOMPSON and SILVERMAN, Circuit Judges.

       Won Ho Park appeals the district court’s dismissal of his 28 U.S.C. § 2241

habeas petition seeking to preclude the Department of Homeland Security from

executing its final order of removal. We have jurisdiction over this appeal

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-

pursuant to 28 U.S.C. § 1291 and review the district court’s dismissal de novo.

Iasu v. Smith, 511 F.3d 881, 884 (9th Cir. 2007).

      Since Park’s petition seeks to have the district court overturn a final order of

removal, the district court properly dismissed it for lack of jurisdiction.

Jurisdiction lies exclusively in the Court of Appeals. And because the habeas

petition was filed after May 11, 2005, the district court must dismiss and may not

transfer the petition to the Court of Appeals. Id. at 886-89; Morgan v. Gonzales,

495 F.3d 1084, 1089-90 (9th Cir. 2007), cert. denied, 128 S. Ct. 1290 (2008). We

lack jurisdiction to consider the merits of the claim. Valdez v. Allstate Ins. Co.,

372 F.3d 1115, 1116 (9th Cir. 2004).

      AFFIRMED.